684 S.E.2d 441 (2009)
Richard A. FRANCO, Jr.
v.
LipoSCIENCE, INC.
No. 255A09.
Supreme Court of North Carolina.
September 16, 2009.
Gregory P. McGuire, Raleigh, for LipoScience, Inc.
Preston Odom, Charlotte, for Richard A. Franco, Jr.
The following order has been entered on the motion filed on the 16th of September 2009 by Defendant-Appellee for Extension of Time to File Brief:
"Motion Allowed. Defendant shall have up to and including the 25th day of September 2009. By order of the Court in conference this the 16th of September 2009."